Citation Nr: 1737728	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously remanded by the Board in October 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In July 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a cardiovascular disability and entitlement to service connection for bilateral lower extremity peripheral neuropathy are not before the Board.  Although the September 2013 statement of the case included the issues of entitlement to service connection for a cardiovascular disability and entitlement to service connection for bilateral lower extremity peripheral neuropathy, the Veteran's October 2013 substantive appeal listed only the issues of entitlement to service connection for pharyngitis and entitlement to a compensable rating for hypertension.

In October 2016, the Board remanded the claim of entitlement to service connection for pharyngitis for additional development.  A March 2017 rating decision granted entitlement to service connection for allergic rhinitis with residuals of chronic sore throat (claimed as pharyngitis).  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 
   


The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


FINDING OF FACT

Throughout the rating period, the Veteran's hypertension was manifested by a requirement for continuous medication for control, but was not manifested by a history of diastolic pressure predominantly 100 or more, diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 (2016) 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Analysis - Hypertension

Throughout the rating period on appeal, the Veteran's service-connected hypertension has been evaluated as noncompensable under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The Board finds that no other Diagnostic Codes are relevant to the Veteran's increased rating claim for hypertension.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).

The VA treatment records show that the Veteran has been prescribed medications for high blood pressure and include blood pressure readings with a diastolic pressure as high as 90 in October 2012.  The records include three systolic pressure readings of 160 or more occurring in October 2012, October 2014 and April 2015.  Otherwise, the records show systolic pressure readings below 160.  The October 2012 VA hypertension examination reflects blood pressure readings of 158/90, 160/92, and 150/90.  The November 2012 VA examination reflects blood pressure readings of 142/78, 132/80, and 136/84.  VA treatment records reflect blood pressure readings of 102/55 in September 2013, 118/63 in March 2014, 173/79 in October 2014, 170/76 in April 2015, 115/51 in June 2016, 136/65 and 151/75 in June 2017, 135/80, 151/75 in July 2017, and 142/68 in August 2017.  The November 2016 VA hypertension examination reflects blood pressure readings of 152/78, 159/73, and 155/81.  

Accordingly, the evidence of record reflects that the Veteran receives medications for his hypertension.  However, the evidence of record does not show any diastolic pressure readings of 100 or more during the rating period.  In addition, although the Veteran had systolic pressure readings of 160 or more two times in the VA treatment records and at the October 2012 VA hypertension examination, the other medical evidence of record shows that the Veteran's systolic pressure readings were not predominantly 160 or more, as required for a compensable disability rating.  Rather, the Veteran's systolic pressure readings have predominantly been lower than 160 throughout the rating period.  As such, the records do not show that the criteria for a compensable rating for hypertension were met at any time during the rating period.

In summary, although the Veteran is on continuous medication, the evidence of record does not show a history of diastolic pressure predominantly of 100, current diastolic pressure predominantly 100, or current systolic pressure of predominantly 160 or more.  The Board therefore finds that the criteria for a compensable rating for the Veteran's hypertension have not been met at any time during the rating period.  Accordingly, there is no basis for staged ratings for the Veteran's hypertension.  As the preponderance of the evidence is against the assignment of a compensable rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable rating for hypertension is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


